 



EXHIBIT 10.37

     WAIVER, dated as of May 1, 2005 (this “Waiver”), to the Amended and
Restated Credit Agreement, dated as of January 16, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CSK Auto, Inc., an Arizona corporation (the “Company”), the several banks
and other financial institutions or entities from time to time party thereto
(the “Lenders”), the Syndication Agent and the Co-Documentation Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

     WHEREAS, the Company has requested that the Lenders waive compliance with a
certain covenant of the Credit Agreement; and

     WHEREAS, the Lenders have consented to such waiver but only on the terms
and conditions contained herein;

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     1. Defined Terms. Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as therein defined.

     2. Waiver.

     (a) The Lenders hereby waive, with respect to the fiscal quarter ending
May 1, 2005, compliance with the Consolidated Leverage Ratio covenant contained
in Section 8.7 of the Credit Agreement; provided, that the Consolidated Leverage
Ratio for the period of four consecutive fiscal quarters of the Company ending
May 1, 2005 does not exceed 3.50 to 1.0.

     (b) The Lenders hereby agree that the term “Indebtedness” shall exclude all
items that would be considered indebtedness due to EITF 97-10 for all purposes
on and after May 1, 2005; provided, that the aggregate amount of such items
shall not exceed $15,000,000.

     (c) The Lenders hereby agree that the Company shall be permitted to furnish
the financial statements referred to in Section 7.1(a) of the Credit Agreement
for Fiscal Year 2004 not later than five days after the filing thereof with the
Securities and Exchange Commission; provided, that such financial statements
shall be delivered on or before May 31, 2005.

     3. Effectiveness. This Waiver shall become effective as of May 1, 2005 on
the date on which the Administrative Agent shall have received (a) this Waiver,
executed and delivered by the Administrative Agent, the Company and the Required
Lenders, and (b) a waiver fee, for the account of each Lender executing this
Waiver by 12:00 noon (New York time) on May 2, 2005, in an amount equal to 0.05%
of the sum of such Lender’s (i) Revolving Commitment and (ii) outstanding
Tranche C Term Loans as of such date.

     4. Representation and Warranties. The Company hereby confirms, reaffirms
and restates that the representations and warranties set forth in Section 5 of
the Credit Agreement are true and correct in all material respects on and as of
May 1, 2005 as if made on and as of such date (unless stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and

 



--------------------------------------------------------------------------------



 



correct in all material respects as of such earlier date). The Company
represents and warrants that, after giving effect to this Waiver, no Default or
Event of Default has occurred and is continuing.

     5. Continuing Effect of the Credit Agreement. This Waiver shall not
constitute a waiver of any other provision of the Credit Agreement not expressly
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Company that would require a waiver
or consent of the Lenders or the Administrative Agent. Except as expressly
waived hereby, the provisions of the Credit Agreement are and shall remain in
full force and effect.

     6. Counterparts. This Waiver may be executed by the parties hereto in any
number of separate counterparts (including facsimiled counterparts), each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument.

     7. Expenses. The Company agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this Waiver,
including, without limitation, the fees and disbursements of one counsel to the
Administrative Agent.

     8. GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            CSK AUTO, INC.
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



             

          Signature page to the Waiver, dated as of May 1, 2005, to the CSK
Auto, Inc. Amended and Restated Credit Agreement
 
                      [Name of Lender]
 
           

  By:                  

      Name:    

      Title:    

 